Title: Jacob L. Kesteloot to Thomas Jefferson, 6 November 1809
From: Kesteloot, Jacob Lodewijk
To: Jefferson, Thomas


          
            Monsieur!  La hayé le 6 Novembre 1809
            J’ai l’honneur de vous offrir, par l’occasion de Mr Troost, ún exemplaire du discours Sur les progrès des Sciences, lettres et arts depuis 1789, (Première partie); Ouvrage au qúel j’ai ajouté quelques notes.
            Je m’estimerais heureux, S’il vous plaisait, Monsieur, de considérer cet offre, comme úne faible marque de la haute considération avec la quelle j’ai l’ honneur d’être.
            Monsieur Votre Devoué Serviteur J. L. Kesteloot
          
          
            P.S. J’espère trouver une occasion favorable pour Envoyer le 2. Vol. dès qu’il sortira de la presse.
          
         
          Editors’ Translation
          
            
              Sir!  The Hague 6 November 1809
              I have the honor of offering you, by means of an opportunity presented by Mr. Troost, a copy of Discours sur les progrès des sciences, lettres et arts depuis 1789 (Part One); a work to which I have added several notes.
              I would deem myself happy if it pleased you, Sir, to consider this offering as a feeble token of the high esteem with which I have the honor of being.
              Sir your devoted servant J. L. Kesteloot
            
            
              P.S. I hope to find a favorable opportunity for sending the second volume as soon as it leaves the press.
            
          
        